DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-19, 21 and 22 are pending in the instant invention.  According to the Amendments to the Claims, filed December 1, 2021, claims 1-14 were amended and claims 20 and 23-26 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/823,195, filed March 25, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on December 1, 2021, is acknowledged: a) Group I - claims 1-13; and b) substituted pyridine represented by Formula (I) - p. 81, Table 6, compound 16.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 2, 2021.
	Likewise, the inventor or joint inventor should further note that this invention contains claims 14-19, 21 and 22, drawn to nonelected inventions, without traverse, in the reply filed on December 1, 2021.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 2, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 1, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-13 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	A compound represented by Formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	A is heterocycloalkyl or heteroaryl, wherein the heterocycloalkyl or heteroaryl is optionally substituted;
	X1 is CR6;
	X2 is CR6;
	X3 is CR7 or N;
	R2 is H, halogen, NO2, CN, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, NR4R5, NR4C(O)R5, NR4S(O)2R5, S(O)2NR4R5, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl is optionally substituted;
	R3 is H, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C(O)R4, C(O)NR4R5, C(O)OR4, S(O)2R4, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl is optionally substituted;
	R4 is H, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, heterocycloalkyl, aryl, or heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, CF3, alkyl, C(O)heterocycloalkyl, NHalkyl, N(alkyl)2, NHC(O)alkyl, NHC(O)aryl, NHC(O)heteroaryl, OH, Oalkyl, =O, C3-C8 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R5 is H, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, heterocycloalkyl, aryl, or heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, CF3, alkyl, C(O)heterocycloalkyl, NHalkyl, N(alkyl)2, NHC(O)alkyl, NHC(O)aryl, NHC(O)heteroaryl, OH, Oalkyl, =O, C3-C8 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; or
	R4 and R5, taken together with the nitrogen atom to which they are attached, form a heterocycloalkyl, wherein the heterocycloalkyl is optionally substituted;
	R6 is H, halogen, NO2, CN, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, NR4R5, NR4C(O)R5, NR4S(O)2R5, S(O)2NR4R5, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl is optionally substituted;
	R7 is H, halogen, C1-C8 alkyl, or OC1-C8 alkyl, wherein the C1-C8 alkyl or OC1-C8 alkyl is optionally substituted;
	R8 is H, C1-C8 alkyl, or OH, wherein the C1-C8 alkyl is optionally substituted;
	R9 is H, C1-C8 alkyl, or OH, wherein the C1-C8 alkyl is optionally substituted; or
	R8 and R9, taken together with the carbon atom to which they are attached, form C(O), a spirocyclic C3-C8 cycloalkyl, or a spirocyclic 3- to 8-membered heterocycloalkyl;
	R10 is H, halo, or C1-C8 alkyl, wherein the C1-C8 alkyl is optionally substituted;
	R11 is H, halo, or C1-C8 alkyl, wherein the C1-C8 alkyl is optionally substituted; and
	n is 0, 1, or 2;


	wherein each substituted group of A, R2, R3, the heterocycloalkyl formed by R4 and R5, R6, R7, R8, R9, R10, and R11 is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of D, F, Cl, Br, I, CN, NO2, C1-C12 alkyl, C1-C12 haloalkyl, C2-C12 alkenyl, C2-C12 haloalkenyl, C2-C12 alkynyl, C2-C12 haloalkynyl, NH2, NHC(O)OC(CH3)3, NHC(O)OCH2Ph, NHC(O)OCH2-(9-fluorenyl), N3, OH, Oalkyl, OCH2OCH3, OC(O)CH3, OC(O)CH2Ph, OSi(CH3)3, OSi(CH2CH3)3, Salkyl, and C3-C12 halocycloalkyl.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), The compound or salt of claim 1, wherein… is selected from the groups below: should be replaced with The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein… is: .  Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, wherein the compound is represented by Formula (II):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 

	The compound of claim 1, wherein the compound is represented by Formula (III):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(III)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, wherein the compound is represented by Formula (V):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(V)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is represented by Formula (VI), Formula (VII), Formula (VIII), Formula (IX), or Formula (X):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (VI), 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (VII),

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (VIII), 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (IX),
or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (X),

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The compound of claim 1, which is selected from the compounds set forth in Table 1, should be replaced with A compound, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is selected from the compounds set forth in Table 1: .  Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The compound of claim 1, which is selected from the compounds set forth in Table 2, should be replaced with A compound, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is selected from the compounds set forth in Table 2: .  Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The compound of claim 1, which is selected from the compounds set forth in Table 3, should be replaced with A compound, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is selected from the compounds set forth in Table 3: .  Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The compound of claim 1, which is selected from the compounds set forth in Table 4, should be replaced with A compound, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is selected from the compounds set forth in Table 4: .  Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), The compound of claim 1, which is selected from the compounds set forth in Table 5, should be replaced with A compound, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is selected from the compounds set forth in Table 5: .  Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, The compound of claim 1, which is selected from the compounds set forth in Table 6, should be replaced with The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the compound, or pharmaceutically acceptable salt or stereoisomer thereof, is selected from the compounds set forth in Table 6: .  Appropriate correction is required.


	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation: 
	A pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically acceptable excipient or carrier.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-6 and 13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, protected hydroxy, in claim 1, with regard to substituents for A, R2, R3, R4 and R5, R6, R7, R8, R9, R10, and/or R11, respectively, is a relative phrase which renders the claim indefinite.  The phrase, protected hydroxy, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 45, uses open language, such as including and for example, to define the phrase, protected hydroxy, as benzoyl, acetyl, trimethylsilyl, triethylsilyl, and methoxymethyl groups; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted pyridines represented by the Formula (I) have been rendered indefinite by the use of the phrase, protected hydroxy, with regard to substituents for A, R2, R3, R4 and R5, R6, R7, R8, R9, R10, and/or R11, respectively.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that the phrase, protected amino, in claim 1, with regard to substituents for A, R2, R3, R4 and R5, R6, R7, R8, R9, R10, and/or R11, respectively, is a relative phrase which renders the claim indefinite.  The phrase, protected amino, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 45, uses open language, such as include, but are not limited to, to define the phrase, protected amino, as t-butoxy-carbonyl, 9-fluorenylmethoxycarbonyl, benzyloxycarbonyl, and the like; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted pyridines represented by the Formula (I) have been rendered indefinite by the use of the phrase, protected amino, with regard to substituents for A, R2, R3, R4 and R5, R6, R7, R8, R9, R10, and/or R11, respectively.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this section of the rejection.

	Claim 2 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, The compound or salt of claim 1,…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyridines represented by the Formula (I).  According to claim 1, a pharmaceutically acceptable salt is recited, with respect to the substituted pyridines represented by the Formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the limitation, The compound of claim 1, which is selected from the compounds set forth in Table 1, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to at least the following substituted pyridines: (4), (36), and (68).  According to claim 1, at least the aforementioned substituted pyridines are not substituted pyridines represented by the Formula (I), particularly with respect to R3.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the limitation, The compound of claim 1, which is selected from the compounds set forth in Table 2, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to at least the following substituted pyridines: (100), (132), and (164).  According to claim 1, at least the aforementioned substituted pyridines are not substituted pyridines represented by the Formula (I), particularly with respect to R3.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 9 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 9 recites the limitation, The compound of claim 1, which is selected from the compounds set forth in Table 3, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to at least the following substituted pyridines: (196), (228), and (260).  According to claim 1, at least the aforementioned substituted pyridines are not substituted pyridines represented by the Formula (I), particularly with respect to R3.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 10 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitation, The compound of claim 1, which is selected from the compounds set forth in Table 4, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to at least the following substituted pyridines: (292), (324), and (356).  According to claim 1, at least the aforementioned substituted pyridines are not substituted pyridines represented by the Formula (I), particularly with respect to R3.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 11 recites the limitation, The compound of claim 1, which is selected from the compounds set forth in Table 5, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to at least the following substituted pyridines: (388), (420), and (452).  According to claim 1, at least the aforementioned substituted pyridines are not substituted pyridines represented by the Formula (I), particularly with respect to R3.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 13 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 13 recites the limitation, A pharma-ceutical composition comprising a compound or salt according to claim 1…, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyridines represented by the Formula (I).  According to claim 1, a pharmaceutically acceptable salt is recited, with respect to the substituted pyridines represented by the Formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 1, 2021, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624